DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending as filed on 05/09/2022.

Information Disclosure Statement
The information disclosure statement filed 06/22/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The listing of references in the specification at pp. 13-15 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Rejections
35 U.S.C. 102(a)(1):  The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitalong, et al., J. Ethnopharm., 205:116 (2017). 
Kitalong discloses a method of preparing an herbal composition comprising adding 60 g of Phaleria nisidai into 10 L of water boiled for one hour and allowed to cool to room temperature (p. 117, 2. Materials and methods), anticipating claims 1-6. 
Kitalong discloses a method of treating type II diabetes comprising administering the Phaleria nisidai composition described at p. 117 three times a day before meals. (p. 118, 2.5 Study Protocol). Patients administered the Phaleria nisidai composition also continued their prescribed conventional treatments, including Metformin, Glyburide, Glucovanse, and Micronase. (p. 118, 2.5 Study Protocol; p. 119, Table 1).


35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kitalong, et al., J. Ethnopharm., 205:116 (2017).
Kitalong discloses a method of treating type II diabetes comprising administering the Phaleria nisidai composition described at p. 117 three times a day before meals. (p. 118, 2.5 Study Protocol). Patients administered the Phaleria nisidai composition also continued their prescribed conventional treatments, including Metformin, Glyburide, Glucovanse, and Micronase. (p. 118, 2.5 Study Protocol; p. 119, Table 1). Unlike present claims 8-11, Kitalong is silent on the amount of time the Phaleria nisidai composition is consumed before the meal.
 However, generally, differences in variables such as dosage time will not support the patentability of subject matter encompassed by the prior art without evidence indicating criticality of the variable. In this case, Kitalong discloses the claimed method of treating a metabolic related disorder by administering a Phaleria nisidai composition before a meal to patients already taking conventional medication, and it is obvious to vary the dosage time to optimize bioavailability and drug delivery while minimizing potential side effects. 	

Conclusion
Claims 1-12 are pending.
Claims 1-12 are rejected.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655